DETAILED ACTION

In response to the Amendment filed February 16, 2021

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1, 3 – 8 and 15 are allowable over the Prior Art of Record because it fails to teach or suggest a method for forming an assembly of a plurality of components, the method comprising the steps of determining, by the controller, a color pattern to be generated along an assembly jig based on the one or more assembly identification parameters; controlling, by the controller, a light array disposed along the assembly jig to generate the color pattern along at least a partial length of the assembly jig by selectively powering the light array; and locating each component of the plurality of components on the assembly jig based on the color pattern generated along the assembly jig in combination with the remaining limitations of the claims.


Claims 9 and 11 - 14 are allowable over the Prior Art of Record because it fails to teach or suggest an assembling system for forming an assembly of plurality of components, the assembling system including a light array disposed along the assembly jig; and a controller communicably coupled to the light array, the controller being configured to receive one or more assembly identification parameters; determine a color pattern to be generated along the assembly jig based on the one or more assembly identification parameters; and control the light array to generate the color pattern along the assembly jig in combination with the remaining limitations of the claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
April 12, 2021






/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861